EXHIBIT 10.21










DATED
 
2014





BETWEEN
CONMED U.K. LIMITED(1) 


PAT BEYER(2) 


SERVICE AGREEMENT


CONMED U.K. Limited
73/74 Shrivenham Hundred Business Park
Swindon SN6 8TY




--------------------------------------------------------------------------------



Parties:


(1)
CONMED U.K. LIMITED a company registered in England and Wales with company
number 03535936 whose registered office is situated at 73/74 Shrivenham Hundred
Business Park, Swindon SN6 8TY (“we”, “us”, “the Company”)



(2)
PAT BEYER of [The Dial House, St Peter Street, Marlow, Buckinghamshire SL7 1NQ
(“you”)



1.
Definitions and Interpretation



1.1
In this Agreement the following expressions will, unless the context otherwise
requires, have the meanings set opposite them:



“Garden Leave”- any period during which the Company exercises its rights under
clause 15;


“Group Company” - the Company, its subsidiaries or holding companies from time
to time and any subsidiary of any holding company from time to time (for which
purpose "holding company" and "subsidiary" shall have the meanings ascribed to
them by Section 1159 of the Companies Act 2006 as amended) or any other business
controlled by the Company or CONMED Corporation (“CONMED”);


“Termination Date” - the date on which your employment terminates or, if the
Company exercises any of its powers under clause 16.1, 12 months immediately
before the date such powers are exercised and references to "from the
Termination Date" mean from and including the date of termination;


“WTR”- the Working Time Regulations 1998.


1.2
In this Agreement:

1.2.1
words and expressions defined in the Companies Act 2006, unless the context
otherwise requires, have the same meanings when used in this Agreement;



1.2.2
any reference to this Agreement or to any other document include any permitted
variation or amendment to this Agreement or such other document;



1.2.3
the use of the singular includes the plural and vice versa and words denoting
any gender will include a reference to each other gender;



1.2.4
any reference to a clause or schedule is, except where expressly stated to the
contrary, reference to the relevant clause of or schedule to this Agreement;



1.2.5
Clauses and schedule headings and the use of bold type are included for ease of
reference only and will not limit or affect the construction or interpretation
of any provision of this Agreement;



1.2.6
any reference to any statute, statutory instrument, order, regulation or other
similar instrument (including any EU order, regulation or instrument) will be
construed as including references to any statutory modification, consideration
or re-enactment of that provision (whether before or after the date of this
Agreement) for the time being in force including all instruments, orders or
regulations then in force and made under or deriving validity from it;



1.2.7
any phrase introduced by the terms ‘include’, ‘including’, ‘in particular’ or
any similar expression will be construed as illustrative and will not limit the
sense of the words preceding those terms.



2.
Term of Employment and Probationary Period

2.1
Your employment with the Company will begin on [9 December 2014] and this is the
date that your continuous employment commences. It shall continue subject to the
remaining terms of this Agreement unless or until determined by either you or
the Company in accordance with clause 14 or clause 15 below. No employment


1

--------------------------------------------------------------------------------



with any previous employer counts towards your continuous period of employment
with the Company.
3.
Job Title and Duties

3.1
Your job title is Executive Officer. This does not limit your duties, which may
include such duties that would reasonably be expected to fall within this job
title together with such other duties, consistent with your status, as may
reasonably be assigned to you from time to time. Unless otherwise notified, you
will report to Curt Hartman, the CEO of CONMED (“the CEO”) and will be
responsible for managing, supervising and overseeing CONMED’s international
business.

3.2
You are required to devote your full time and attention during normal working
hours to the performance of your duties and to act in the best interests of the
Company at all times. You may be required to perform services for any Group
Company without further remuneration (unless otherwise agreed) and your
obligations under this Agreement will equally apply to such Group Company.

3.3
You shall act to the best of your abilities, knowledge and expertise and not do
or willingly permit to be done anything which harms the interests of the
Company. You shall at all times and in all respects promptly and faithfully
comply with the proper and reasonable directions of the CEO and will keep the
CEO fully and promptly informed (in writing if so required) of your conduct of
the business and give the CEO such information relating to the Company and any
Group Company to which your duties relate as may be requested from time to time.

3.4
You must comply with all rules, regulations, codes of practice, codes of
conduct, policies and procedures that relate to the Company or any Group Company
and shall use your best endeavours to ensure that the Company and each Group
Company complies in all material respects with the rules, procedures, policies
and codes of any professional organisation or association of which it is or they
are a member.

3.5
Without prejudice to the generality of clause 3.3 you shall ensure that the CEO
is promptly made aware of:

a)
any activity, actual or threatened, which might affect the interests of the
Company and/or any Group Company;



b)
any actual, potential, or maturing business opportunity enjoyed by the Company
or any Group Company;



c)
your own misconduct or the misconduct of any agent, employees, officer, or
worker of the Company or any Group Company of which you are, or ought reasonably
to be, aware;



d)
any offer of engagement or approach made by a competing business to you or any
agent, employee, officer, or worker of the Company or any Group Company of which
you are, or ought reasonably to be, aware;



e)
the intention (whether settled or not) of you or any agent, employee, officer,
or worker of the Company or any Group Company who reports directly or indirectly
to you to resign from their employment or engagement with the Company or any
Group Company and which arises in relation to the business area for which you
are responsible.



3.6
You will not without the CEO’s prior written consent incur any expenditure,
engage or employ any person, dismiss any employee or enter into any commitment,
contract or arrangement outside the scope of your normal duties or hold yourself
out as having authority to do any of the acts described in this clause.



3.7
During your employment (including any period of notice), you will not without
first obtaining the CEO’s prior written consent:



a)
undertake any other paid employment nor carry on or be concerned or interested
directly or indirectly whether alone or with any other person in any other trade
or business whatsoever, which for the avoidance of doubt shall include the
setting up of a company or business (other than as a holder of not more than 5%
of the shares or debentures of any company or whose shares are listed on a
recognised stock exchange);



b)
take any steps that are preparatory to competing with the business of the
Company or any Group Company other than making a bona fide application for new
employment;




2

--------------------------------------------------------------------------------



c)
accept any benefits from third parties or take undeclared profits from your
position.



3.8
You confirm that you have disclosed in writing to the CEO all circumstances
existing at the date of this Agreement which would require the consent of the
CEO under clause 3.7 above and all circumstances in respect of which there is,
or may be, a conflict of interest between the Company or any Group Company and
you or any of your connected person. You agree to disclose fully to the CEO any
such circumstances which may arise during your employment.



4.
Employee Warranties



4.1
You represent and warrant that:



a)
you will not, as a consequence of entering into or performing this Agreement or
any other agreements or arrangements made between you and the Company or any
Group Company, be in breach of any terms binding upon you of any contract,
agreement, undertaking, court order or arrangement with, or any obligation to
any third party;



b)
you are entitled to work in the United Kingdom without any additional approvals
and will notify the Company immediately if you cease to be so entitled during
your employment;



c)
you are not subject to any restriction which will hinder or restrict you from
performing any duties which you are or may be required to perform under this
Agreement or any other agreements or arrangements made between you and the
Company or any Group Company;



d)
you have no unspent criminal convictions;



e)
you will whenever required co-operate fully with all requests for the completion
of any form of background check or referencing that may be required by law or
otherwise reasonably specified for the performance of your contractual duties;



f)
all of the information that you have provided to the Company, and any third
party acting on behalf of the Company, prior to the commencement of your
employment is to your knowledge complete, true and up-to-date and you have not
deliberately omitted any information relevant to your employment.



5.
Place of Work



5.1
Your normal place of work is the Company’s registered office for the time being
but the Company reserves the right to require you to work elsewhere in the
United Kingdom either temporarily or permanently where reasonably necessary for
the purposes of the Company’s business.



5.2
It is unlikely that you would be required to work abroad other than for
occasional, short, business trips. Should you be required to work abroad for a
period of a month or more we will agree with you, in advance, suitable
arrangements regarding travel, time away on assignments and time at home. During
any such period, with the exception of these agreed arrangements, your normal
terms and conditions will remain the same unless varied by agreement.



6.
Remuneration and Benefits



6.1
You will be paid a basic salary of £270.300 per annum, in equal monthly
instalments on or before the 24th day of every month or as soon thereafter as
practicable. Payment will normally be made by credit transfer into a bank
account nominated by you.



6.2
You will be eligible for a car allowance paid monthly in equal instalments of
£1,000 per month, on or before the 24th day of every month or as soon thereafter
as practicable. This payment will be subject to any customary tax withholdings.



6.3
You will have a performance review in July each year, at which time the Company
will also review your salary. Additional reviews of your performance may take
place at the Company’s absolute discretion. The Company is under no obligation
to increase your basic remuneration at each or any performance review. There
will be no


3

--------------------------------------------------------------------------------



review of salary after either you or the Company has given notice to terminate
your employment.


6.4
You may participate in the Company's occupational pension scheme (or such other
registered pension scheme as may be established by the Company to replace this
scheme) subject to the rules of the scheme and the tax reliefs and exemptions
available from HM Revenue & Customs, in both cases as amended from time to time.
Full details of the Company’s pension scheme may be obtained from the HR
department. A contracting-out certificate (issued in accordance with Chapter 1
of Part III of the Pension Schemes Act 1993) is not in force in respect of your
employment.



6.5
The Company may award discretionary bonuses from time to time. Where the Company
decides to award a bonus, it will normally be dependent on both your and the
Company’s performance although the award of any bonus is entirely at the
Company’s discretion. The award of a bonus in one year does not imply any
entitlement in respect of future years and there will be no entitlement to
receive any bonus if your employment has terminated or you are under notice of
termination at the expected date for payment.



6.6
You shall be eligible for death in service cover of a sum equal to at least 3
times your basic annual salary subject to your acceptance of the rules of the
applicable scheme run by or in respect of the Company and your being accepted
and continuing to be accepted by the scheme.



6.7
You shall be eligible to participate in the Company’s medical insurance scheme
subject to your being accepted and continuing to be accepted by the scheme and
your acceptance of the rules of the applicable scheme.



6.8
You will be eligible to participate in the Company’s long-term disability
insurance scheme which provides benefits to employees who have been absent from
work due to ill health for a continuous period of 28 weeks and who meet all the
other qualifying criteria stipulated by the insurers. Payment of this benefit is
subject to compliance with the rules of the scheme in force from time to time.
The Company may at its absolute discretion discontinue, vary or amend the scheme
at any time without compensation. If you are in receipt of benefits under this
scheme you shall not be entitled to any other benefits or remuneration from the
Company, save for the other insured benefits specified in this clause 6.8
(subject always to the rules of the applicable scheme).



6.9
The Company shall have no liability to continue to pay benefits under any
insurance scheme or otherwise unless it receives payment of the benefit from the
insurer under the scheme. If the insurer refuses for any reason to provide
long-term disability insurance benefits to you the Company shall not be liable
to provide you any replacement benefit of the same or similar kind or to pay any
compensation in lieu of such benefit.



6.10
You are eligible for personal accident and travel insurance subject to your
acceptance of the rules of the applicable scheme run by or in respect of the
Company and your being accepted and continuing to be accepted by the scheme.



6.11
The Company may at its discretion change the provider of any of the benefits
under this clause 6 and your continued eligibility for these benefits will be
subject always to your acceptance by the provider and subject to the rules of
the applicable scheme in force from time to time.



6.12
For the avoidance of doubt, on termination of your employment however arising
you shall not be entitled to any compensation for the loss of any rights or
benefits under any share option, bonus, long-term incentive plan or other profit
sharing scheme operated by the Company or any Group Company in which you may
participate.



6.13
Tax, employee’s National Insurance contributions and any other deductions
required by law will be deducted from all sums due to you, where appropriate.
The Company is also entitled to deduct from your salary or any other payment due
to you from the Company any sums owed by you. Such sums include, without
limitation, repayment of any loans or advances made to you by the Company,
repayment of any excess holiday pay, overpayment of salary or other benefits
received by you from the Company and the cost of any damage to or loss of the
Company's property caused by you.



6.14
On termination of your employment for whatever reason you may be required to
pay, at the Company’s discretion, any sums owed to the Company as a debt within
30 days of termination.



7.
Expenses




4

--------------------------------------------------------------------------------



The Company will reimburse all expenses reasonably incurred by you in the proper
performance of your duties, provided that you comply with any policy on expenses
issued by the Company from time to time and that you provide the Company with
such vouchers/receipts or other evidence of actual payment of such expenses as
the Company may reasonably require.
8.
Normal Hours of Work



8.1
Your normal hours of work are from 9.00 a.m. to 5.00 p.m. Monday to Friday
inclusive, and such additional hours without additional remuneration as may be
required from time to time for the proper performance of your duties. We reserve
the right to vary your hours of work and the starting and finishing times, as we
consider necessary to meet the needs of the business.



8.2
It is the Company's understanding that, in accordance with Regulation 20 of the
WTR your working time is not measured or pre-determined or is determinable by
you. Notwithstanding that, to the extent that Regulation 4(1) of the WTR applies
to you, you agree in accordance with Regulation 5 of the WTR that the limit of
maximum weekly working time set out in Regulation 4(1) of the WTR will not apply
to you during your employment. You acknowledge that you may terminate such opt
out at any time by giving the Company not less than three months’ written
notice.



9.
Holiday Entitlement



9.1
You are entitled, in addition to the eight normal bank or public holidays, to
take 28 working days in each holiday year, which runs from 1 January to 31
December. You will be paid your normal basic remuneration during such holidays
and will be required to take some holiday during the Christmas holiday period at
the Company’s discretion.



9.2
Effective your first day of employment you will have twenty-eight (28) days.
After your first year, you are entitled to one-twelfth of your annual
entitlement for each month of service rounded up to the nearest halfday. Unless
previously agreed with the Company holiday may not be taken during your
probationary period.



9.3
All proposed holiday dates must be agreed in advance by the CEO and must be
taken at a time that is convenient to the Company. You will not normally be
permitted to take more than 10 consecutive working days at any one time.



9.4
Holiday entitlement unused at the end of the holiday year cannot be carried
forward into the next holiday year, unless you have been unavoidably prevented
from taking such holiday during the relevant year because of sickness absence or
statutory maternity, paternity or adoption leave.



9.5
If you are ill while on personally chosen holiday and have a doctor's
certificate that confirms the number of days’ illness, you will be allowed to
take the number of days you were ill as holiday at a later time within the same
holiday year.



9.6
During any continuous period of absence due to incapacity of one month or more
you shall not accrue holiday in accordance with clause 9.5 above but shall
instead be entitled to the statutory minimum holiday entitlement specified under
the Working Time Regulations.



9.7
Subject to clause 9.8, if you have accrued holiday that you have not taken when
your employment terminates, you will be paid at the rate of 1/260th of annual
salary for each day accrued but unused. A deduction will be made from your final
salary payment if you have taken holiday that you have not accrued, using the
same formula.



9.8
If you terminate your employment without the Company's consent before the expiry
of the notice required to be given by you pursuant to clause 14.1, or without
giving any notice, or if the Company terminates your employment for gross
misconduct, you will only be entitled to be paid a nominal sum of £1 in respect
of your accrued but untaken holiday.



10.
Notification of Sickness or Other Absence and Medical Examination




5

--------------------------------------------------------------------------------



10.1
If you are unable to attend work for any reason and your absence has not
previously been authorised by the Company you must inform an appropriate manager
at the Company of your absence and the full reasons for it by 9.30 am on each
working day of absence, unless you expect to be off for multiple days in which
case you should notify the Company on your first day of absence with an
indication of how long you expect to be absent. You must keep the Company
informed on a regular basis of your progress and the date of your expected
return to work.



10.2
If you are absent from work on account of sickness or injury for a period of
less than seven days (including weekends), you need not produce a medical
certificate unless you are specifically requested to do so.



10.3
If you are absent from work due to sickness or injury for seven days or more
(including weekends) you must provide the Company with a medical certificate or
fit note by the eighth day of sickness or injury. Medical certificates must be
provided to the Company to cover any continued absence.



10.4
Should the Company so require, you shall at the Company’s expense undergo a
medical examination by a medical practitioner nominated by the Company. The
results of such medical examination will be reported to the Company, but your
own doctor will be sent a copy of the medical practitioner’s report on request.
The Company reserves the right to postpone your return to work after a period of
absence in respect of which you have provided a sickness certificate or fit note
until it has received a report from a medical practitioner confirming that you
are fit to return.



11.
Sick Pay



11.1
If you are absent from work due to sickness, injury or accident and comply with
the requirements in this clause 11 and with the provisions of the Company’s Sick
Pay and Absence policy in force from time to time you will be paid: company sick
pay in accordance with clause 11.2; and/or SSP in accordance with the provisions
of the applicable legislation.



11.2
Company sick pay will be paid for up to a maximum of 26 weeks in any 12 month
period and when payable will be as follows:



11.2.1    6 weeks at your normal basic salary (less an amount equal to your
SSP), if you have been employed for more than 90 days but less than 1 year;


11.2.2    12 weeks at your normal basic salary (less an amount equal to your
SSP), if you have been employed between 1 year and 5 years; and


11.2.3     26 weeks at your normal basic salary (less an amount equal to your
SSP) if you have been employed for more than 5 years.


11.3
Where a continuing period of sickness absence covers an anniversary of
employment, which would otherwise have entitled you to an increased period of
company sick pay, the lower entitlement will continue to apply for that episode
of sickness absence.



11.4
In the first 90 days of your employment, you will not be entitled to any payment
other than SSP where this is payable in accordance with the SSP rules.



11.5
If your role is eligible for commission or sales bonus, your entitlement (if
any) to such payments during periods of sickness absence will be governed by the
terms of the commission/bonus policy in force from time to time.



11.6
If you are provided with items to enable you to carry out your duties including
but not limited to car fuel cards, mobile phones, laptops and Blackberries the
Company may at its discretion require you to return these items or to cease
using them for any periods during which you are absent through illness or
injury.



11.7
If you are absent from your duties due to sickness or injury for a period or
periods in excess of your maximum company sick pay entitlement the Company shall
not be required to pay you any salary or any other form of remuneration apart
from any SSP entitlement for the remainder of the period of absence during which
your company sick pay entitlement is exhausted. Entitlement to company sick pay
for any further periods of absence will be determined according to the amount of
sick pay received over a 12 month reference period as specified


6

--------------------------------------------------------------------------------



in clause 11.2. If the Company at is absolute discretion decides to pay any
additional sick pay in excess of your contractual and statutory entitlements,
payment made on any one occasion of sickness or illness should not be viewed as
setting a precedent for future payments.


11.8
Your entitlement (if any) to company pension contributions and car allowance
will cease for periods of absence after exhaustion of your company sick pay
entitlement. Further information can be found in the company car policy in force
from time to time.



11.9
If you are absent from work because of illness or incapacity for 12 continuous
weeks or an aggregate of 28 weeks or more in any twelve (12) month period the
Company has the right to fill your position with a permanent replacement. Should
you return to work after your position is filled, the Company will take
reasonable steps to find a comparable position if one is available. The right of
the Company to terminate your employment under the terms of this Agreement will
apply even where such termination would or might cause you to forfeit any
entitlement to company sick pay, long term disability payments or any other
payments.



11.10
If any period of sickness absence is or reasonably appears to be caused by any
third party actions in respect of which damages are or may be recoverable, you
must immediately notify the Company of that fact and of any claim, compromise,
settlement or judgment made or awarded in connection with it and all relevant
particulars that the Company may reasonably require. You shall if required
cooperate in any related legal proceedings pursue and shall refund to the
Company that part of any damage or compensation recovered by you that relates to
loss of earnings for the period of sickness absence as reasonably determined by
the Company, provided that the amount to be refunded shall not exceed the
smaller of the total amount paid to you by the Company in respect of the period
of sickness absence or the total amount recovered (net of costs incurred in
connection with such recovery).



12.
Confidentiality



12.1
In this Agreement “Confidential Information” means all information relating to
the business, organisation, transactions, finances, processes, specifications,
methods, designs, formulae, technologies, business activities, approaches,
business models, techniques, contact information on the Company’s database of
and concerning the Company and its clients, customers and suppliers, which the
Company regards, or could reasonably be expected to regard, as confidential.



12.2
Except as authorised or required by your duties you shall keep secret and shall
not use or disclose and shall use your best endeavours to prevent the use or
disclosure by or to any person of any of the Company’s Confidential Information
which comes to your knowledge during your employment. If you misuse or disclose
to an unauthorised person confidential information you will be subject to
disciplinary action which may result in your dismissal. A serious breach of this
clause 12.2 by you may result in your immediate dismissal without notice or pay
in lieu of notice.



12.3
You agree that Confidential Information includes details of any Relevant
Customer (as defined in clause 17.1) whom you have encountered in the course of
your employment with the Company and you agree that any such person who is a
connection, friend, etc on any social or business networking site or similar on
the Internet will be removed as a friend, connection etc no later than the last
day of your employment.



12.4
The restriction in clause 12.2 shall apply during and after the termination of
your employment without any time limit but shall cease to apply to information
or knowledge which has in its entirety become public knowledge otherwise than
through an unauthorised disclosure or through any breach by you of the
restrictions in this clause 12.



12.5
The provisions of this clause 12 are without prejudice to your duties and
obligations that are also implied into this Agreement at common law.



13.
Disciplinary and Grievance Procedures



13.1
The disciplinary procedure which applies to you, is contained in the Employee
Handbook. If you are dissatisfied with any disciplinary or dismissal decision
taken in relation to you, you may appeal in writing to the General Manager of
the Company, as further specified in the disciplinary procedure.




7

--------------------------------------------------------------------------------



13.2
If you have a grievance about your employment, you are entitled to raise a
complaint in writing to your line manager, or as otherwise specified under the
Company’s grievance policy, which is contained in the Employee Handbook.



13.3
The grievance and disciplinary procedures are not contractually binding on the
Company. The Company may alter them, or omit any or all of their stages, when it
considers appropriate.



13.4
In order to investigate a complaint against you, the Company may at its absolute
discretion suspend you from work on full pay and benefits and exclude you from
any premises of the Company and any Group Company for so long as it deems
necessary to carry out a proper investigation and to hold any appropriate
disciplinary hearings and may appoint someone in your absence to perform your
duties.



13.5
During any period of suspension:



a)
you shall remain an employee of the Company and bound by the terms of this
Agreement;



b)
you shall ensure that the Company knows where you will be and how you can be
contacted during each working day (except during any periods taken as holiday in
the usual way);



c)
the Company may require you not to contact or deal with (or attempt to contact
or deal with) any officer, employee, consultant, client, customer, supplier,
agent, distributor, shareholder, adviser or other business contact of the
Company or any Group Company.



14.
Notice Period and Termination of Employment



14.1
Either party may terminate the contract by giving to the other six months’
written notice.



14.2
The Company reserves the right, in its sole and absolute discretion to dispense
with the notice required by clause 14.1. In such circumstances, the Company will
instead write to you notifying you that your employment will terminate
immediately and that it will make a payment to you in lieu of notice of all or
the remaining part of any period of entitlement to notice equivalent to your
basic salary and the value of contractual benefits in kind excluding any bonus.



14.3
The Company may pay any sums due under clause 14.2 in equal monthly instalments
until the date on which the notice period referred to at clause 14.1 would have
expired if notice had been given. You shall be obliged to seek alternative
income during this period and to notify the Company of any income so received.
The instalment payments shall then be reduced by the amount of such income.



14.4
You shall have no right to receive a payment in lieu of notice unless the
Company has exercised its discretion in clause 14.2. Nothing in this clause 14
shall prevent the Company from terminating your employment in breach.



14.5
Notwithstanding clause 14.2 you shall not be entitled to any payment in lieu of
notice if the Company would otherwise have been entitled to terminate your
employment without notice in accordance with clause 15. In that case the Company
shall also be entitled to recover from you any payment in lieu (or instalments
thereof) already made.

 
15.
Garden Leave



15.1
The Company may, in its absolute discretion, following service of notice to
terminate your employment by either party, for all or part of the notice period
referred to at clause 14.1:



a)
exclude you from the premises of the Company or any Group Company;



b)
require you to take any accrued but untaken holiday;



c)
require you to carry out alternative duties;



d)
require you to carry out no duties; and/or


8

--------------------------------------------------------------------------------





e)
instruct you not to contact or deal with (or attempt to contact or deal with)
any officer, employee, consultant, client, customer, supplier, agent,
distributor, shareholder, adviser or other business contact of the Company or
any Group Company,



and during any such period you may not be employed by, or provide services,
whether or not paid, to any third party without the consent of the Company and
will keep the Company informed of your whereabouts and how you can be contacted
during each working day (except during any periods taken as holiday in the usual
way).


15.2
During any such period the Company:



a)
will be under no obligation to provide any work to you or vest any powers in
you; and



b)
may employ or appoint any other person to carry out your duties and functions
and exercise your powers under this Agreement; and



c)
will be entitled to announce to employees, clients or customers, suppliers,
agents and consultants and to any other third party that you have been given
notice of termination or have resigned (as the case may be).



16.
Termination Without Notice



16.1
Notwithstanding the provisions of clause 14, the Company may terminate your
employment without notice or payment in lieu of notice:



a)
if you are guilty of gross misconduct and/or negligence in connection with or
affecting the business of the Company or any Group Company for which you are
required to perform your duties;



b)
in the event of any serious or repeated breach or non-observance by you of any
of the terms of this Agreement, or failure by you without reasonable cause to
carry out your duties and obligations under this Agreement, having first been
notified by the Company in writing of the breach or non-observance and being
given a reasonable chance to comply;



c)
if you are convicted of any arrestable criminal offence (other than an offence
under the road traffic legislation in the United Kingdom or elsewhere for which
a fine or non-custodial penalty is imposed);



d)
if your conduct, whether inside or outside work, brings you or the Company or
any Group Company into disrepute or is seriously prejudicial to the interests of
the Company or any Group Company;



e)
if any of the warranties set out in clause 4.1 above are found by the Company to
be inaccurate, misleading or untrue;



f)
if you become disqualified or disbarred from membership of, or are subject to
any serious disciplinary sanction by, any professional or other body, which
undermines the confidence of the CEO in your continued employment with the
Company;



g)
if you cease to be eligible to work in the United Kingdom.



16.2
Any delay by the Company in exercising any right to terminate summarily under
clause 16.1 will not constitute a waiver of that right.



16.3
The proper exercise by the Company of its right of termination under clause 16.1
will be without prejudice to any other rights or remedies which the Company or
any Group Company may have against you.



17.
Restrictive Covenants



17.1
In this clause 17 the following expressions have the following meanings:




9

--------------------------------------------------------------------------------



“Competing Business” means any business in the Territory which competes, or
proposes to compete, with any business carried on by the Company or any Group
Company in which you were involved (other than on a minimal basis) at any time
during the Relevant Period or about which you had access to Confidential
Information;


“Confidential Information” - the meaning given to it in clause 12 of this
Agreement;


“Critical Person” means any person who was an employee, agent, director,
consultant or independent contractor employed, appointed or engaged by the
Company or any Group Company which you were involved at any time within the
Relevant Period who by reason of such employment, appointment or engagement and
in particular his/her seniority and expertise or knowledge of Confidential
Information is likely to be able to assist or benefit a business in or proposing
to be in competition with the Company or any Group Company;
“Relevant Customer” means any person, firm, company or organisation who or which
at any time during the Relevant Period is or was:-
a)
in preliminary discussions involving a face-to-face meeting with the Company or
any Group Company during the Relevant Period with a view to considering whether
the Company, or any Group Company might provide Relevant Products or Services to
such person, firm, company or organisation; or



b)
negotiating with the Company, or any Group Company for the sale or supply of
Relevant Products or Services; or



c)
a client or customer of the Company or any Group Company for the sale or supply
of Relevant Products or Services,



and in each case with whom or which you were directly concerned or connected or
of whom or which you had personal knowledge during the Relevant Period in the
course of your employment.


“Relevant Period” means the period of 12 months immediately before the
Termination Date;
“Relevant Products or Services” means products or services which are of the same
kind as or of a materially similar kind to or competitive with any products or
services sold or supplied by the Company or any Group Company within the
Relevant Period and with which sale or supply you were directly concerned or
connected or of which you had personal knowledge during the Relevant Period in
the course of your employment with the Company;
“Territory” means any country in which at the Termination Date the Company or
any Group Company carries on business or proposes to carry on business.
17.2
You will not, without the prior written consent of the Company, directly or
indirectly and whether alone or in conjunction with or on behalf of any other
person and whether as a principal, shareholder, director, employee, agent,
consultant, partner or otherwise, at any time during your employment or:-



a)
for a period of six months from the Termination Date, be engaged, interested or
concerned whether as principal, agent, representative, partner, director,
employee, joint venturer, investor, consultant or otherwise in any Competing
Business, except that you may hold up to 5% of any class of securities of any
company listed on a recognised investment exchange



b)
for a period of six months from the Termination Date, be engaged, concerned or
interested in any business which at any time during the Relevant Period has
supplied products or services to the Company or any Group Company or is or was
at any time during the Relevant Period a Relevant Customer of the Company or any
Group Company if such engagement, concern or interest causes or would cause the
supplier to cease or materially reduce its supplies to the Company or any Group
Company or cause or would cause the Relevant Customer to cease or materially to
reduce its orders or contracts with the Company or any Group Company; or



c)
for a period of six months from the Termination Date, so as to compete with the
Company or any Group


10

--------------------------------------------------------------------------------



Company, canvass, solicit or approach or cause to be canvassed, solicited or
approached any Relevant Customer for the sale or supply of Relevant Products or
Services or endeavour to do so; or


d)
for a period of six months from the Termination Date, so as to compete with the
Company or any Group Company, deal or contract with any Relevant Customer in
relation to the sale or supply of any Relevant Products or Services, or
endeavour to do so; or



e)
for a period of six months from the Termination Date, solicit, induce or entice
away from the Company or any Group Company or, in connection with any business
in or proposing to be in competition with the Company or any Group Company,
employ, engage or appoint or in any way cause to be employed, engaged or
appointed a Critical Person whether or not such person would commit any breach
of his or her contract of employment or engagement by leaving the service of the
Company or any Group Company; or



f)
use in connection with any business any name which includes the name of the
Company or any Group Company or any colourable imitation of such names.



17.3
Whilst the restrictions in this clause 17 are regarded by the parties as fair
and reasonable, each of the restrictions in this clause 17 is intended to be
separate and severable. If any restriction is held to be unreasonably wide but
would be valid if part of the wording (including in particular but without
limitation the defined expressions referred to in clause 17.1) were deleted,
such restriction will apply with so much of the wording deleted as may be
necessary to make it valid.

17.4
The parties agree that the periods referred to in sub-clauses 17.2 a), b), c),
d), and e) will be reduced by one day for every day during which at the
Company’s direction and pursuant to clause 15.1 above you have been excluded
from the Company's premises and/or have not carried out any duties or have
carried out duties other than your normal duties.

17.5
If you apply for or are offered a new employment, appointment or engagement,
with any other company firm or person, before entering into any related
contract, you will bring the terms of this clause 17 to the attention of the
third party proposing directly or indirectly to employ, appoint or engage you.

17.6
If your employment is transferred to any firm, company, person or entity other
than a Group Company (the "New Employer") pursuant to the Transfer of
Undertakings (Protection of Employment) Regulations 2006, you will, if required,
enter into an agreement with the New Employer containing post-termination
restrictions corresponding to those restrictions in this clause 17, protecting
the confidential information, trade secrets and business connections of the New
Employer.

17.7
The obligations entered into by you in this clause 17 are given to the Company
for itself and as trustee for each and any Group Company and the Company
declares that, to the extent that such obligations relate to any Group Company,
the Company holds the benefit of them as trustee.

17.8
You will, at the request and expense of the Company, enter into a separate
agreement with any Group Company in which you agree to be bound by restrictions
corresponding to those restrictions in this clause 17 (or such of those
restrictions as the Company deems appropriate) in relation to that Group
Company.

17.9
The parties confirm that they have entered into the restrictions in this clause
17 having had the opportunity to be separately legally advised. You hereby
irrevocably waive any right to claim legal professional or other privilege in
respect of such advice.

18.
Intellectual Property Rights

18.1
You agree to disclose promptly to the Company any invention, improvement,
design, process, information, copyright work, trade mark or trade name or get-up
made, created or discovered by you during your employment (whether capable of
being patented or registered or not and whether or not made or discovered during
the term of your employment) in conjunction with or in any way affecting or
relating to the business of the Company or capable of being used or adapted for
use in or in connection with such business (“Intellectual Property Rights”).



18.2
You hereby assign (by way of present and future assignment) with full title
guarantee all Intellectual Property


11

--------------------------------------------------------------------------------



Rights to the Company (or any Group Company designated by the Company) including
(with effect from their creation) all future rights and waive such rights
(including moral rights) as are not capable of being assigned.
18.3
You will at the request and reasonable expense of the Company, at any time
either during or after your employment give all assistance and do all acts and
things as may be in the opinion of the Company necessary or desirable to give
the full benefit of clause 18.2 of this Agreement to the Company.

18.4
You warrant that you will not, during your employment, infringe the intellectual
property rights of another person.

18.5
For the avoidance of doubt, the provisions of this clause 0 will remain in full
force and effect even if your employment or this Agreement terminates for any
reason other than by repudiatory breach of the Company.

19.
Recorded Material and Company Property

19.1
All notes, memoranda, documents, designs, drawings or other recorded material,
whether in written or electronic form and all other materials, including but not
limited to the Confidential Information (as defined in clause 12), which may
have been made or prepared by you, or at your request, or have come into your
possession or under your control in the course of your employment and which
relate in any way to the business (including prospective business) or affairs of
the Company or of any client, customer, supplier, agent, distributor,
sub-contractor or employee thereof shall be deemed to be the property of the
Company.

19.2
All such material and all property, including any computer equipment (which
shall include all cables, cases, disks and related equipment), tablet, mobile
telephone and any other electronic device or equipment belonging to the Company
that is in your possession or under your control must be returned to the Company
upon request, and in any event upon the termination of your employment.

19.3
You will co-operate with any request from the Company to provide access
(including disclosing passwords) to any equipment of the type referred to in
clause 19.2, whether or not owned by the Company (and any website or cloud
storage) which contains information or materials relating to the Company or any
of its clients, employees or suppliers. You will permit the Company to inspect,
copy or remove any material relating to the business of the Company.

20.
Data Protection

20.1
As your employer, the Company needs to keep information about you and will hold
computer records and personnel files containing your personal data. This
personal data includes, without limitation, your employment application,
references, bank details, performance appraisals, holiday and sickness records,
salary reviews and remuneration details and other records which may include
sensitive personal data relating to your health and ethnic origin. The Company
processes such personal data for personnel, administration, compliance,
regulatory and management purposes and to comply with its obligations regarding
the processing of employee/worker records. Your right of access to this data is
as prescribed by law.



20.2
You agree that the Company may process personal data relating to you including,
without limitation, sensitive personal data relating to your health and ethnic
origin, for personnel, administration, regulatory and management purposes
(including the processing of sensitive data for ethnic origin monitoring
purposes) and may, when necessary for these purposes or as required by law, make
such data available to the following entities:



a)
its advisers;



b)
parties providing products and/or services to the Company (including, without
limitation IT systems suppliers, and pension, benefits and payroll
administrators);



c)
regulatory authorities (including the HM Revenue & Customs and the police);



d)
any potential purchasers of the Company or its business; and



e)
group companies,



including all such entities set out in clauses 20.2a)-e) which are located
outside the European Economic Area.

12

--------------------------------------------------------------------------------





21.
Internet, E-mail and Social Media

21.1
The Company reserves the right at any time to access and monitor e-mail messages
sent or received (in whatever form) by you and any messages or information
accessed or downloaded by you from the Internet, as well as the contents of any
computer provided to you by the Company for the purposes of carrying out your
duties. Your privacy cannot therefore be guaranteed. Use of your computer, the
e-mail system and access to the Internet is expressly subject to your consenting
to this clause 21.



21.2
Any inappropriate use of the Company’s computer system or equipment, including
for viewing pornography or other material which might reasonably be considered
offensive, or for gambling or other activities that are not appropriate to the
use of business equipment, will be treated as a disciplinary offence which may
result in your dismissal.



21.3
If you hold any web-based or social media accounts (whether ostensibly for
business or social purposes) which substantially relates to your employment with
the Company (as opposed to a purely personal account), all data or information
held or maintained by you in such account, including connections or contacts,
shall be the property of the Company and you must notify the Company of such
accounts and regularly update such records including each such account that you
open or close and all user details, logins, passwords or similar held by you
from time to time in respect of such accounts. You agree to disconnect with any
contacts at the request of the Company.



22.
Ethical Business Conduct



The Company has a zero tolerance of unethical business practices. You will be
required to adhere to the Conmed Corporation Code of Business Conduct and
Ethics, a copy of which will be given to you on joining and your attention is
also drawn to information concerning the application of the Bribery Act 2010
which is in the Employee Handbook. Breach of Company policies on ethical conduct
will be treated as a disciplinary matter and may result in immediate termination
of your employment.
23.
Reconstruction and Amalgamation



If your employment is terminated at any time by reason of any reconstruction or
amalgamation of the Company or any Group Company, whether by winding up or
otherwise, and you are offered employment with any concern or undertaking
involved in or resulting from the reconstruction or amalgamation on terms which
(considered in their entirety) are no less favourable to any material extent
than the terms of this agreement, you shall have no claim against the Company or
any such undertaking arising out of or connected with the termination.
24.
Collective Agreements



There are no collective agreements affecting your terms and conditions of
employment.
25.
Notices



25.1
A notice given to a party under this agreement shall be in writing in the
English language and signed by or on behalf of the party giving it. It shall be
delivered by hand or sent to the party at the address given in this agreement or
as otherwise notified in writing to the other party.



25.2
A notice required to be given under this Agreement shall be validly given if
sent by e-mail.



26.
Entire Agreement



26.1
This agreement and any document referred to in it constitutes the entire
agreement between the parties and supersedes and extinguishes all previous
agreements, promises, assurances, warranties, representations and understandings
between them, whether written or oral, relating to its subject matter.



26.2
Each party acknowledges that in entering into this agreement it does not rely
on, and shall have no remedies in respect of, any statement, representation,
assurance or warranty (whether made innocently


13

--------------------------------------------------------------------------------



or negligently) that is not set out in this agreement.


26.3
Each party agrees that it shall have no claim for innocent or negligent
misrepresentation or negligent misstatement based on any statement in this
agreement.



26.4
Nothing in this clause 26 shall limit or exclude any liability for fraud.





27.
No Assignment



Neither this Agreement nor any of the benefits under it will be assignable by
you.


28.
Third Party Rights



No one other than a party to this agreement, except any Group Company, shall
have any right to enforce any of its terms.
29.
Non-Waiver



No failure by the Company or any relevant Group Company to exercise, nor any
delay by the Company or any relevant Group Company in exercising, any right,
power or remedy under this Agreement will operate as a waiver of that or any
other right, power or remedy of the Company or any relevant Group Company nor
will any single or partial exercise of any right, power or remedy preclude any
other or further exercise of that or any other right, power or remedy.
30.
Variation



The Company reserves the right to make reasonable changes to these terms and
conditions, including reasonable changes to your job function. You will be
deemed to accept any such minor changes unless you notify the Company in writing
to the contrary.
31.
Applicable Law and Jurisdiction

This contract shall be governed by and construepMn accordance with the laws of
England whose Courts shall have exclusive jurisdiction.


SIGNED ON BEHALF
OF THE COMPANY


NAME IN CAPITALS
/s/ Daniel S. Jonas

Executive Vice President - Legal Affairs & General Counsel


DATE January 7, 2015


I have read, understood and accept the terms and conditions of employment as
stated in this document.




SIGNED
/s/ Pat Beyer

BY THE EMPLOYEE
Pat Beyer



DATE: December 9, 2014



14